DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is responsive to communication filed on 06/29/2022. Claim(s) 5, 7, 15 & 20 are canceled. Claim(s) 21-24 are added. Claim(s) 1-4, 6, 8-14, 16-19, 21-24 are currently pending examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed amendment(s) to claims on 06/29/2022 to remedy the rejection(s). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 & 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-11, 16 is/are rejected under 35 U.S.C. 102 (a) (s) as being anticipated by Wing et al. (US 2018/0205734 A1).
Re Claim 1, 11 & 16, Wing teaches a method comprising: 
storing, at a Domain Name System (DNS) device, data indicative of a user device and data indicative of a policy setting a level of access of the user device to a responding device; (Wing; FIG. 1; ¶ [0019]; The embodiment(s) detail the storing of data that indicated policy access information.) 
obtaining from the user device at the DNS device, a request for an Internet Protocol (IP) address of the responding device; (Wing; FIG. 1-3; ¶ [0017], [0021]-[0028]; The transmission of a IP address related to the requesting and responding devices and a DNS server.) 
determining, at the DNS device based upon the request and the data indicative of the user device, that the policy applies to the request; and (Wing; FIG. 1-6; ¶ [0019], [0021]-[0028], [0048], [0055]; The system determines if the request is associated with the policy.) 
applying the policy in response to the determining, (Wing; FIG. 1-6; ¶ [0019], [0021]-[0028], [0048], [0055]; The system determines if the request is associated with the policy.)
wherein applying the policy comprises providing, to the user device, data indicative of an IP address of a notification server to provide the user device with an indication of the applying the policy by the DNS device. (Wing; FIG. 1-7; ¶ [0052]-[0063]; A user devices receives a resolved IP address from the DNS of the domain associated with a server the user attempted to access, which is associated with the policy.) 

Re Claim 8, Wing discloses the method of claim 1, further comprising obtaining, at the DNS device, the data indicative of the user device from a policy server. (Wing; FIG. 1; ¶ [0011]-[0039]; The DNS server received user related information.) 

Re Claim 9, Wing discloses the method of claim 1, wherein the user device accesses the DNS device via an enterprise network. (Wing; FIG. 1; ¶ [0011]-[0039]; The user device accessing the DNS device via the network.) 

Re Claim 10, Wing discloses the method of claim 1, wherein the policy comprises an enterprise policy. (Wing; FIG. 1; ¶ [0011]-[0017]; Polices/Rules associated with an enterprise.) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 12-14, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wing et al. (US 2018/0205734 A1) and further in view of Joly et al. (US 2005/0257244 A1) 
Re Claim 2, 12 & 17, Wing discloses the method of claim 1, yet does not explicitly suggest wherein the data indicative of the user device comprises data indicative of a role associated with the user device.  
However, in analogous art, Joly teaches wherein the data indicative of the user device comprises data indicative of a role associated with the user device. (Joly; FIG. 1-3; Summary, ¶ [0069]-[0070]; The assignment of roles to users.) 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Wing in view of Joly to assign roles for the reasons of assigning roles to users in a management group associated with a domain name system. (Joly Abstract & ¶ [0047], [0070]) 

Re Claim 3, 13 & 18, Wing-Joly discloses the method of claim 2, wherein the role associated with the user device is based upon a role associated with a user of the user device. (Joly; FIG. 1-3; Summary, ¶ [0069]-[0070]; The assignment of roles to users.) 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Wing in view of Joly to assign roles for the reasons of assigning roles to users in a management group associated with a domain name system. (Joly Abstract & ¶ [0047], [0070]) 

Re Claim 4, 14 & 19, Wing-Joly discloses the method of claim 2, wherein the policy sets the level of access of the user device to the responding device based upon the role associated with the user device. (Joly; FIG. 1-3; ¶ [0070]; Polices/Rules associated with assigned roles.) 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Wing in view of Joly to assign roles for the reasons of assigning roles to users in a management group associated with a domain name system. (Joly Abstract & ¶ [0047], [0070]) 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wing et al. (US 2018/0205734 A1) and further in view of McGovern et al. (US 9,813,285 B1). 
Re Claim 6, Wing discloses the method of claim 1, yet does not explicitly suggest wherein applying the policy comprises denying the user device access to the responding device by redirecting the user device to the notification server.  
However, in analogous art, McGovern teaches wherein applying the policy comprises denying the user device access to the responding device by redirecting the user device to the notification server. (McGovern; FIG. 1; Col. 3 Ln. 19 – Col. 4 Ln. 32, Col. 5 Ln. 64 – Col. 9 Ln. 45; The embodiment(s) detail denying access.) 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Wing in view of McGovern to deny access for the reason of providing authorization from a server. (McGovern Abstract)

Claim(s) 21 & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wing et al. (US 2018/0205734 A1) and further in view of Thomas et al. (US 2004/0039827 A1). 
Re Claim 21 & 23, Wing discloses the apparatus of claim 11, yet does not explicitly suggest wherein the one or more processors are configured to apply the policy by denying the user device access to the responding device by redirecting the user device to the notification server.  
However, in analogous art, Thomas teaches wherein the one or more processors are configured to apply the policy by denying the user device access to the responding device by redirecting the user device to the notification server. (Thomas; FIG. 1-2A; Summary, ¶ [0058]-[0065]; The embodiment(s) detail similar and comparable methodology that redirect a user to a server.)   
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Wing in view of Thomas to obtain redirect a user to a server for the reasons of improving secure access to online resources. (Thomas Abstract) 

Claim(s) 22 & 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wing et al. (US 2018/0205734 A1) and further in view of Yeung et al. (US 2011/0060838 A1). 
Re Claim 22 & 24, Wing discloses the one or more tangible non-transitory computer-readable mediums of claim 16, yet does not explicitly suggest wherein the instructions cause the DNS device to obtain the data indicative of the user device from a policy server.   
However, in analogous art, Yeung teaches wherein the instructions cause the DNS device to obtain the data indicative of the user device from a policy server. (Yeung; FIG. 1; ¶ [0014]-[0020]; The DNS obtains data associated with the user device from a policy server.) 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Wing in view of Yeung to obtain information from the policy server for the reason of detailing a system that stores policy information associated with users in a policy server. (Yeung Abstract) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443